Citation Nr: 0629454	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for residual scarring from multiple breast surgeries.  

2.  Entitlement to service connection for residuals of 
silicone leakage, including joint pain, heart arrhythmia, and 
fatigue secondary to service-connected disability.  

3.  Entitlement to an effective date earlier than May 22, 
1995, for a 50 percent rating for post-operative residuals of 
bilateral subcutaneous mastectomies.  

4.  Entitlement to an effective date earlier than October 31, 
2001, for the 10 percent rating for the residual scarring 
from the multiple breast surgeries.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1976.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran's appeal initially included an additional claim 
for service connection for depression secondary to the 
service-connected post-operative residuals of bilateral 
subcutaneous mastectomies.  But during the pendency of the 
appeal, in a May 2006 rating decision, the RO granted this 
claim and assigned a 10 percent rating for the major 
depressive disorder.  The veteran was notified of this 
decision and, to date, has not filed a notice of disagreement 
(NOD) in response to initiate an appeal to the Board 
concerning either the rating and/or effective date assigned.  
So this claim has been resolved and is no longer before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(where an appealed claim for service connection is granted 
during the pendency of the appeal, a second NOD must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability).



Also in May 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge of the 
Board.  A transcript of the proceeding is on file.  During 
the hearing, she submitted additional evidence and waived her 
right to have it initially considered by the RO.  See 38 
C.F.R. § 20.1304(c) (2005).

This decision addresses the claim for a higher rating for the 
residual scarring from the multiple breast surgeries.  The 
remaining claims are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


FINDING OF FACT

The veteran has pain and tenderness in the residual scarring 
from her numerous breast surgeries, and they are keloided, 
but there is no underlying soft tissue damage and the 
scarring does not cause limited motion or limitation of 
function of any affected part.  


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 for the 
residual scarring from the multiple breast surgeries.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to an increased rating for the residual scarring 
from the multiple breast surgeries, currently evaluated as 
10-percent disabling.  

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) and 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (also discussing 
the timing of the VCAA notice as it relates to prejudicial 
error).  In this particular case, the veteran was provided 
notice of the VCAA in June 2004, so prior to the initial 
adjudication of her claim in the September 2004 rating 
decision at issue.  



The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both her private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the June 2004 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  In this particular case, the veteran was 
provided Dingess notice in May 2006 concerning the type of 
evidence necessary to establish an effective date for the 
disability on appeal, in the event a higher rating is 
granted.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes VA and 
private treatment records and VA examinations addressing the 
severity of the service-connected disability - the 
dispositive issue.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).

The veteran has not indicated she has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of her appeal.  As noted in the 
Introduction, she testified at a videoconference hearing in 
May 2006.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2005).

Factual background

The veteran's service medical records (SMRs) show she 
underwent surgery for both breasts while on active duty for 
fibrocystic breast disease.  During the surgery, she received 
bilateral implants.

VA examination in February 1999 revealed well-healed surgical 
scars on the breasts with no dominant masses.  

In a March 1999 rating decision, the RO granted service 
connection for the 
post-operative residuals of the fibrocystic breast disease of 
both breasts; separate noncompensable (i.e., 0 percent) 
ratings were assigned under Diagnostic Codes 7805-7628.  

In June 2000, the RO combined the service-connected 
disabilities and assigned a single 50 percent evaluation for 
"post-operative residuals, fibrocystic breast disease, 
status post bilateral mastectomies with well-healed surgical 
scars."  

VA examinations in March 2002 and April 2003 noted complaints 
of pain in the areas of scarring on the breasts.  

In June 2003, the RO granted a separate 10 percent rating for 
the residual scarring from the multiple breast surgeries 
under Diagnostic Codes 7899-7804.  

The veteran filed an increased rating claim in February 2004.  

VA examination in September 2004 revealed well-healed 30 cm 
scars at the base of the breasts and 7 cm linear scars 
running from the reconstructed nipples to the base of the 
breasts.  There was no underlying tissue loss or limitation 
of motion of the arms from the scars.  There were also nipple 
scars measuring 4 x 5 cm on the right and 5 x 6 cm on the 
left.  

Private medical records indicate the veteran underwent a 
revision of her breast reconstructions in March 2005.  In 
April 2005, the examiner noted that her wounds were healing 
nicely.  

VA examination in November 2005 noted a vertical scar on each 
breast.  On the right breast, there was a 6 x .5 cm scar that 
was erythematous, superficial, nonadherent and nontender.  
There also was a vertical scar inferior to the areola, 
measuring 5 x 1 cm that was erythematous, superficial and 
nontender.  Additionally, there was an approximately 15 cm 
scar that was circular around both areolas, which was normal 
in pigmentation and nontender.  The veteran had 90 degrees of 
flexion in both shoulders - with pain from 90 to 110 
degrees.  There was slight tenderness superior to the nipples 
in the pectoralis muscles, bilaterally.  The relevant 
diagnosis was shoulder pain and bilateral pectoral myalgia.  
The examiner indicated the bilateral pectoral myalgia was 
likely related to the multiple breast surgeries.  

In May 2006, the veteran testified that the multiple 
surgeries and post-operative scarring had limited motion in 
her shoulders.  She said that she could not do anything 
behind her back or raise her hands way above her head.  See 
May 2006 hearing transcript, page 4. 



Analysis

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  38 
C.F.R. § 4.3 (2005).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Effective August 30, 2002, VA revised the schedular rating 
criteria for the evaluation of skin disorders - including 
residual scars.  See 67 Fed. Reg. 49596 (July 31, 2002) 
[effective August 30, 2002].  Since the veteran's increased 
rating claim was filed in February 2004, after these 
regulatory changes, it will be evaluated exclusively under 
the new criteria.  

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations are as follows:  
(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  (2) A deep scar is 
one associated with underlying soft tissue damage.  (3) A 
superficial scar is one not associated with underlying soft 
tissue damage.  (4) An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  (5) A 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See § 
4.68 of this part on the amputation rule.)

38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2005).  

As mentioned, the veteran's service-connected residual 
scarring is presently evaluated as 10-percent disabling.  
This is the highest possible rating under DCs 7802, 7803, and 
7804, even when shown to apply to the facts of a particular 
case.  The veteran believes her scarring is more severe, 
warranting a higher rating, but higher ratings are only 
possible under Diagnostic Codes 7801 (if the scars are deep 
or cause limited motion) and 7805 (if they cause limitation 
of function of the affected part).



With respect to Diagnostic Code 7801, the record reflects 
that the veteran's scarring cannot be categorized as 
"deep," that is, associated with underlying soft tissue 
damage or causing limitation of motion.  The September 2004 
VA examination specifically determined there was no 
underlying tissue loss or limitation of motion of the arms 
associated with the scars.  Likewise, the November 2005 
VA examination described the scars as superficial and 
nonadherent to the underlying tissue.  The Board realizes the 
examination revealed some limitation of motion in the 
shoulders, however, there is no indication this limitation is 
the result of the service-connected scarring, itself, as 
opposed to some other factor or factors.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  Concerning this, the 
report of that 2005 examination contains diagnoses of other 
conditions that could account for the limited shoulder motion 
- namely, shoulder pain and bilateral pectoral myalgia.  And 
although the VA examiner confirmed the bilateral pectoral 
myalgia is part and parcel of the service-connected post-
operative residuals of the bilateral subcutaneous 
mastectomies, as the RO indicated, VA's anti-pyramiding 
regulation (see 38 C.F.R. § 4.14) precludes the evaluation of 
the same disability or attendant manifestations under various 
diagnoses.  That is to say, to extent the veteran experiences 
muscle pain (i.e., myalgia), she already is receiving 
compensation for this in the separate rating assigned for her 
bilateral subcutaneous mastectomies.  See the May 2006 SSOC, 
page 4.  An increased rating, therefore, is not warranted 
under Diagnostic Code 7801.

As pertaining to Diagnostic Code 7805 for the evaluation of 
the scars on the basis of any resulting limitation of 
function in the affected part, as noted above, the 2004 VA 
examination found the veteran did not have any limitation of 
function due to the scarring.  Additionally, the limitation 
of motion in the shoulders shown at the 2005 examination has 
not been attributed to the service-connected scarring 
as opposed to the other factors, such as the nonservice-
connected shoulder pain and the already compensated bilateral 
pectoral myalgia.  See Mittleider, 11 Vet. App. at 182.  
Hence, there also is no basis for a higher rating for the 
residual scarring under DC 7805.



Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular evaluation for her service-connected 
scarring, under the provisions of 38 C.F.R. § 3.321(b)(1).  
The disability has not been shown to have caused marked 
interference with her employment, i.e., above and beyond that 
contemplated by her assigned rating, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Nor is there any indication she has been 
frequently hospitalized on account of the scars.  In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(2).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

The claim for a rating higher than 10 percent for the 
residual scarring from the multiple breast surgeries is 
denied.




REMAND

Reasons for remand

Entitlement to service connection for residuals of silicone 
leakage, including joint pain, heart arrhythmia, and fatigue 
as secondary to 
service-connected disability.  

VA examination

As mentioned, the veteran's service medical records show she 
underwent surgery on both breasts while on active duty for 
fibrocystic breast disease.  She received bilateral implants.  
In 1992, she underwent additional surgery for resection of 
the implants due to capsular contraction.  Even more 
recently, in May 2005, she underwent still additional surgery 
for revision of her breast reconstructions.

The veteran contends her current problems are traceable to 
silicone leakage in her implants.  Service connection already 
has been established for the 
post-operative residuals of her bilateral subcutaneous 
mastectomies due to the fibrocystic breast disease.  

Service connection may be established on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a) (2005).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under § 3.310(a).  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The veteran was given a VA examination in November 2005.  The 
evaluating physician indicated it was less likely than not 
the veteran's complaints (of palpitations or abnormal heart 
rhythms, fatigue and shoulder pain) were related to her 
implants.  But the examiner did not also comment on whether 
the disabilities were aggravated by the service-connected 
condition.  And this, too, must be determined to address the 
holding in Allen.  


Entitlement to an effective date earlier than May 22, 1995, 
for the assignment of a 50 percent rating for the post-
operative residuals of the bilateral subcutaneous 
mastectomies.  

Entitlement to an effective date earlier than October 31, 
2001, for the assignment of a 10 percent rating for the 
residual scarring from the multiple breast surgeries.  

VCAA

As already discussed, the VCAA requires VA to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, not previously provided to VA that 
is necessary to substantiate the claim and to explain which 
portion of the supporting evidence is to be provided by each 
party - the veteran versus VA.  See 38 U.S.C.A. § 5103 (West 
2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
VCAA standard].

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1) (2005).  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004) (Pelegrini II ).



On review of the record on appeal, the Board finds that in 
regard to the earlier effective date issues the veteran has 
not received notice that complies with the VCAA and 
Quartuccio, in particular.  The VCAA notice letters sent to 
her in June and September 2004 concerned unrelated issues.  
So no VCAA notice has been provided concerning the specific 
earlier effective date issues on appeal.  See Huston v. 
Principi, 17 Vet. App. 195 (1993) (indicating the VCAA 
requires that VA apprised the veteran that evidence of an 
earlier-filed claim is needed to support a claim for an 
earlier effective date).

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.  Send the veteran an appropriate 
VCAA letter concerning her claims for 
earlier effective dates.  This letter 
must advise her of the evidence 
necessary to substantiate these claims, 
as well as what evidence she is 
expected to provide and what evidence 
VA will attempt to obtain for her.  
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  She also should be advised 
to submit all pertinent evidence in her 
possession concerning these claims.

2.  Schedule the veteran for a VA 
examination to obtain a medical opinion 
indicating whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) that her service-
connected post-operative 
mastectomies/reconstructions and 
silicone leakage chronically aggravated 
her joint pain, fatigue and abnormal 
heart rhythm.  If so, specify the 
degree of additional disability she has 
from this aggravation.  Concerning 
this, a distinction should be drawn 
between any temporary exacerbation of 
symptoms as opposed to a permanent 
increase in the level of disability 
beyond natural progression.  And to 
facilitate making this determination, 
the veteran's claims file and a copy of 
this remand must be made available to 
and reviewed by the designated examiner 
prior to the examination.

3.  Then readjudicate the veteran's 
service connection and earlier 
effective date claims in light of any 
additional evidence obtained.  If these 
claims are not granted to her 
satisfaction, send her and her 
representative an SSOC and give them an 
opportunity to respond to it.

Thereafter, these claims should be returned to the Board for 
further appellate consideration.  The purpose of this REMAND 
is to obtain additional evidence and ensure the veteran is 
afforded due process.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.  No action is required by the veteran until 
contacted.  She has the right to submit additional evidence 
and argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


